Citation Nr: 1221272	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-23 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the service-connected left shoulder disability status post rotator cuff repair with arthritis, prior to April 7, 2011.    

2.  Entitlement to a disability rating in excess of 20 percent for the service-connected left shoulder disability status post rotator cuff repair with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran had verified active service from April 1985 to November 1989.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO confirmed and continued a 10 percent disability rating for the service-connected left shoulder repair with degenerative arthritis.  

During the pendency of the appeal, but before the case reached the Board, the RO in Montgomery, Alabama, denied a claim for entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU) by way of an August 2010 rating decision.  Then, after that decision was issued, the Montgomery, Alabama RO granted an increased rating to 20 percent for the service-connected left shoulder repair with degenerative arthritis, effective from April 7, 2011, by way of a May 2011 rating decision.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Board must consider whether there are distinct time periods during the entire appeal period where the veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is noted that a TDIU is a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue of entitlement to a TDIU was recently adjudicated by way of an August 2010 rating decision.  The claim was denied.  As the Veteran did not disagree with that determination and as he reported that his migraine headaches also contributed to his unemployability, the issue is not raised at this time.  

The issue of entitlement to a disability rating in excess of 20 percent for the service-connected left shoulder disability status post rotator cuff repair with arthritis is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's left (minor) shoulder disability has, throughout the entire period of time covered by this claim/appeal, resulted in an overall disability picture that more nearly approximates that of limitation of motion or function of the arm to shoulder level.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent disability rating for the service-connected left shoulder disability, status post rotator cuff repair with arthritis, have been met for the entire period covered by this claim/appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5003, 5201 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated March 2007.  This letter complied with the specific requirements of 38 C.F.R. § 3.159 and Dingess, by informing him of how he could substantiate his claim for an increased rating, including how effective dates and disability ratings are assigned.  Additionally, the letter notified the Veteran that his previous claim for increase had become final because he did not file a substantive appeal to the Board within the allotted amount of time following the RO's issuance of a June 2005 Statement of the Case (SOC).  Thus, the Veteran was informed in the March 2007 letter that his February 2007 statement was considered a new claim for increase, and he was provided notice of what types of evidence he should submit to substantiate a claim for increase, and what type of evidence VA would obtain on his behalf.  

Additional duty-to-assist notices were sent to the appellant throughout the course of his appeal, including in November 2007, April 2009, and April 2010.  The April 2009 letter provided evidence of the specific rating criteria for rating limitation of motion based on arthritis.  All of the aforementioned letters complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  Moreover, these notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  In a January 2008 statement and a May 2010 statement, the Veteran specifically indicated that he had no additional evidence regarding his appeal.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

II.  Increased Rating - Left (minor) Shoulder

The Veteran seeks a disability rating in excess of 10 percent prior to April 7, 2011 and in excess of 20 percent from April 7, 2011 for the service-connected left shoulder rotator cuff repair with arthritis.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2006).  


When assigning disability ratings based on limitation of motion or function, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2011).  The factors of disability reside in the reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45 (2011).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

Diagnostic Code 5201 assigns a 30 percent evaluation, the highest available schedular evaluation, for limitation of motion of the minor (non-dominant) arm to 25 degrees to the side.  A 20 percent evaluation is assigned for limitation of motion of the arm midway between side and shoulder level or if motion is limited to shoulder level.  A 20 percent rating is also assigned for limitation at shoulder level.

Normal range of motion for the shoulder is from 0 to 180 degrees on forward flexion and abduction, and from 0 to 90 degrees on internal and external rotation. See 38 C.F.R. § 4.71a , Plate I (2011).  

The initial rating decision of September 2004 which granted service connection for residuals, status post left shoulder repair assigned the 10 percent disability rating pursuant to 38 C.F.R. § 4.71 Diagnostic Code 5299-5200; however, a handwritten note scratches out the "5299-5200" and replaces it with "use 5299-5203 for BDN purposes."  

Then, when the Veteran's February 2007 claim for increase was considered in the June 2007 rating decision, the 10 percent disability rating was continued pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5303-5010.  

Under Diagnostic Code 5200, favorable ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece) warrants a 20 percent rating for the minor arm.  The ankylosis is considered favorable when abduction is limited to 60 degrees, the arm can reach the mouth and head.  Intermediate (between favorable and unfavorable) ankylosis of the minor arm warrants a 30 percent rating; and, unfavorable ankylosis, with abduction limited to 25 degrees from the side, warrants a 40 percent rating.38 C.F.R. § 4.71a, Diagnostic Code 5200.  

Ratings for impairment of the clavicle and scapula are covered under Diagnostic Code 5203.  A 10 percent rating is warranted for the minor arm where there is malunion or nonunion without loose movement.  Where there is nonunion with loose movement, a 20 percent rating is assigned.  Similarly, a 20 percent rating is assigned for dislocation of the clavicle or scapula.  Or, according to Diagnostic Code 5203, impairment of the clavicle or scapula may be rated on impairment of function of contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Impairment of the humerus is covered by Diagnostic Code 5202.  A 20 percent rating is assigned for malunion with moderate or marked deformity or the minor arm.  A 20 percent rating is also assigned for recurrent dislocation of the minor humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements; and with infrequent episodes, and guarding of movement only at the shoulder level.  A 40 percent rating is assigned for fibrous union of the minor humerus.  A 50 percent rating is assigned for nonunion (false flail joint) of the minor humerus.  A 70 percent rating is assigned for loss of head of the minor humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on limitation of motion of the affected parts, as arthritis degenerative.  Diagnostic Code 5003, degenerative arthritis, requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

As noted above, while Diagnostic Code 5303 was listed on the June 2007 rating decision, the Board finds that this was a typo.  The Veteran's service-connected shoulder disability was listed on the June 2007 rating decision as being rated pursuant to Diagnostic Code 5303-5010, when it should have been listed as 5203-5010 given the notation on the original rating decision of September 2004.  Accordingly, the listing on the June 2007 rating decision was a typo.  In the September 2004 rating decision, the ranges of motion were noted and the RO stated, "[a]n evaluation of 10 percent is granted because there is documentation of functional loss due to pain.  An evaluation of 20 percent is not warranted because there is no documentation of favorable ankylosis with abduction to 60 degrees."  The RO's references therein are to Diagnostic Codes 5010 and 5200.  As noted above, Diagnostic Code 5200 was later crossed out in the rating decision and 5203 was substituted.  In the rating decision on appeal, the RO listed diagnostic code 5303 but stated, "[a] 10 percent evaluation is assigned for painful or limited motion of a major joint or group of minor joints, and may also be applied once to multiple joints if there is no limited or painful motion."  The RO also indicated, that the "10 percent evaluation is continued due to x-ray evidence of arthritis with limited range of motion."  The RO further stated, "a 20 percent evaluation is not warranted unless evidence shows arm motion is limited at shoulder level."  The criteria referred to by the RO are found in Diagnostic Codes 5010 and 5201.  Although the RO also listed the criteria pursuant to Diagnostic Code 5303 on the July 2008 SOC, the RO has never adjudicated the service-connected shoulder disability pursuant to this criteria.  Based on the manifestations of the disability, as discussed below, the Board finds that Diagnostic Code 5201 is the most appropriate code in this case.  

The pertinent medical evidence of record in this case consists primarily of three VA examinations, conducted in March 2007, February 2009, and April 2011.  Additionally, there are numerous VA outpatient treatment reports showing ongoing complaints and treatment for left shoulder pain, including a November 2009 outpatient record that notes probable tendonitis of the rotator cuff.  

At all of the VA examinations, the examiners noted the Veteran's past history with regard to the left shoulder, and in particular, that he injured his left shoulder during service.  This injury led to numerous shoulder dislocations, which ultimately required surgery for repair in 1986.  Since that time, the Veteran has reported continuing pain and limitation of function.  The Veteran reported at all three VA examinations and in several lay statements that he experienced great fatigue in the left shoulder with exertion.  The Veteran also noted an inability to lift overhead or to swim.  

On examination in March 2007, the Veteran had a 7 cm well-healed nontender scar anteriorly on his left shoulder.  The Veteran winced in pain with all movements of his shoulder, when not at the limit of the range of motion.  After repetitive motion he had increased and inconsistent range of motion.  After repeated testing, flexion was from 0 to 165 degrees, external rotation was 0 to 90 degrees, internal rotation was 0 to 65 degrees, and abduction was 0 to 185 degrees.  X-rays revealed mild degenerative changes at the AC joint of the left shoulder.

On examination in February 2009, the examiner noted that the Veteran had tenderness and guarding with all movements.  According to the examiner, there was objective evidence of pain with active motion on the left side.  Flexion was 0 to 100 degrees; left abduction was 0 to 120 degrees; left internal rotation was 0 to 70 degrees; left internal rotation was 0 to 70 degrees.  With regard to additional limitation with repetitive motion, the examiner also noted that there was objective evidence of pain following repetitive motion.  There was no additional limitation of motion on repetition.  The Veteran reported flare-ups of joint disease that were moderate to severe, occurring 1 to 2 times per week and lasting 3 to 4 hours at a time.  He indicated that the extent of limitation of motion or other functional impairment on flare-ups was 55 to 65 percent.

There was no ankylosis according to the examiner.  X-ray studies were compared with films from 2007 and did not show much change.  The examiner noted that the Veteran was currently employed full-time and had lost 2 weeks of work within the last year due to his migraines.  

With regard to functional limitation, the Veteran had problems with lifting and carrying, and pain.  This had a moderate effect with regard to chores and a mild effect with regard to exercise, sports and driving.  It had no effect on shopping, traveling, feeding, bathing, dressing, toileting or grooming.  

Finally, an April 2011 VA examination of the left shoulder notes that the Veteran's shoulder hurt all the time with complaints of a worsening of pain, aggravated by shoulder activity.  The Veteran also reported no strength and recurrent dislocations.  He took Tramadol and ibuprofen for pain.  The examiner noted guarding of movements at the shoulder level.  The examiner also noted objective evidence of pain with active motion on the left with flexion from 0 to 100 degrees; left abduction from 0 to 100 degrees; left internal and external rotation from 0 to 50 degrees.  There was no additional pain or limitation of motion on repetitive use.  There was no ankylosis demonstrated.  The examiner reviewed a January 2010 MRI which showed (1) degenerative changes of the acromioclavicular joint which were associated with considerably increased edema, a finding which would represent a grade 1 separation in the setting of acute trauma; (2) partial tear of the critical zone of the supraspinatous tendon; and, (3) mild glenohumeral joint degenerative cartilage loss.  X-ray findings of April 2011 were similar to prior findings on x-ray.  

The examiner noted that the Veteran was self-employed as an auto mechanic but had lost 8 weeks of work in the last 12 months due to left shoulder pain and bad migraines.  The examiner noted a diagnosis of mild left shoulder AC joint degenerative joint disease, status post surgery with residual mild rotator cuff tendonitis.  The Veteran reported problems in terms of his occupation with regard to lifting, carrying and reaching, due to pain.  The Veteran had moderate functional limitation with regard to sports, and some mild trouble with chores, exercising and bathing, as he is unable to reach behind his back.  

The evidence in this case shows that the Veteran's motion of his left shoulder has generally been limited to shoulder level, during the entire appeal period when considering his claimed fatigue with repetitive use, and his claimed weakness, as well as increased pain with additional motion, as noted by the 2007 examiner.  Although the 2007 examiner did not specify exactly how much more the Veteran's motion was limited due to weakness, fatigue, and pain, the other examiners noted guarding at shoulder level, and objective evidence of painful motion.  Moreover, the Veteran is certainly competent to state at what point he begins to experience additional pain, fatigue or weakness in the left arm after motion or repetitive use.  He has reported that he experiences an additional 55 to 65 percent of limitation on flare-ups.  

Based on the foregoing, the criteria are more nearly approximated for the assignment of a 20 percent rating for the service-connected left shoulder disability for the entire period covered by this appeal.  


ORDER

The assignment of a 20 percent disability rating, but no higher, for the service-connected left shoulder disability, status post rotator cuff tear with arthritis, is granted for the entire period covered by this claim/appeal.  



REMAND

With regard to an evaluation in excess of 20 percent for the service-connected left shoulder disability, the Board finds that additional development is required to allow the Board to render an informed determination.

First, the claims folder indicates that the Veteran was denied disability benefits by the Social Security Administration.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's records.

In addition, the issue of whether the Veteran is entitled to a higher evaluation based on neurological symptoms as being associated with the service-connected left shoulder injury with degenerative changes has been raised by the record, see e.g., the February 2009 and April 2011 VA examination reports (Veteran reported numbness and tingling in the left upper extremity).  The April 2011 examination report did not address whether the Veteran has neurologic impairment, accordingly, another examination is warranted.

Since the claims folder is being returned, any VA treatment records dating from March 2008 to June 2009 and from February 2012 should be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records pertaining to the Veteran that date from March 2008 to June 2009.  

Also obtain VA treatment records dating from February 2012

2.  Attempt to obtain records from the Social Security Administration pertaining to a claim for disability benefits, including a copy of any determination(s) made on the claim and a copy of the records, including medical records that were considered by that agency.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After completion of the foregoing, schedule the Veteran for a VA joints/neurologic examination of his left shoulder.  The claims folder should be forwarded to the examiner for review and the examiner should indicate that such review was accomplished in the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should provide a report that describes the nature and extent of the Veteran's service-connected left shoulder disability.  

The examiner should specifically indicate whether the Veteran has nerve damage associated with the service-connected disability and, if so, address which nerve is affected and the severity of the neurologic impairment.  In that regard, the examiner's attention is directed to the Veteran's reports on VA examinations in February 2009 and April 2011 that he experienced numbness and tingling.  

The examiner should also conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. 

4.  Thereafter, ensure that the examination report is adequate and conduct any additional development that is warranted.  Then, if the matter is not resolved to the Veteran's satisfaction, re-adjudicate the claim and issue a supplemental statement of the case, which addresses whether an increased rating is warranted to include on the basis of whether a separate evaluation is warranted for any neurologic abnormality found to be associated with the service-connected disability.  The Veteran and his representative should be afforded the appropriate period of time for a response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


